CRICHTON, J.,
additionally concurs and assigns reasons.
hi agree with the majority’s reinstatement of the applicant. The view of the majority, as expressed in the per curiam, is that the applicant has satisfied each of the requirements for reinstatement under Supreme Court Rule XIX, § 24(E). As a result, his reinstatement appears to me to be mandatory under Supreme Court Rule XIX, § 24(1) (“If the court finds that the lawyer has complied with each of the criteria of paragraph E, ..., the court shall reinstate or readmit the lawyer and may issue written reasons.”) (emphasis added). This Court, of course, has plenary authority over legal disciplinary matters. See, e.g., In re Cortigene, 2013-2022 (La.2/14/14), 144 So.3d 915. In my view, by recognizing that the applicant fully acknowledged his wrongdoing, offered testimony of remorse, and complied with the Rule XIX, § 24(E) factors, that plenary authority is exercised in a manner consistent with the rules of this Court and the *114expectations of attorneys who are subject to discipline.